PUTNAM, J.
Whether or not Burton was authorized to borrow money for defendant was, under the evidence in the case, a *564question of fact for the trial court. On that question we are unable to hold that he did not reach a correct conclusion. Fifth Nat. Bank v. Navassa Phosphate Co., 119 N. Y. 256, 23 N. E. 737; Marine Bank v. Butler Colliery Co., (Sup.) 5 N. Y. Supp. 291; Id., 125 N. Y. 695, 26 N. E. 751; Kraft v. Association, 87 N. Y. 628. The liability of defendant to Van Natta, if any, arose at the time the loan was made. The fact that afterwards, and after Van Natta had commenced an action against defendant, he was uncertain whether or not Burton was authorized to make the loan, and accepted his money from plaintiff, does not, we think, in any manner affect the liability of defendant. At the most the transaction shows that Van Natta was in doubt as to such liability. Judgment affirmed, with costs. All concur.